Dryden, Judge,
delivered the opinion of the court.
The only question in this case which we need notice is that raised by the defendant’s motion in arrest of judgment, and that is, whether the Law Commissioner’s Court had jurisdiction.
The action is for a trespass in taking and carrying away the personal property of the plaintiffs, alleged to be of the *579value of one hundred and ten dollars and twenty-five cents. The damages were laid in the petition at one hundred and twenty-five dollars.
The statute under which the court was organized limits the jurisdiction of the court in actions of trespass, and trespass on the case for injuries to personal property, to cases in which the damages claimed shall not exceed one hundred dollars. (R. C. 1855, p. 1597.) The damages claimed exceeding the prescribed limit, the cause of action was not within the jurisdiction of the court. The judgment must therefore be reversed, and the cause is dismissed.
The other judges concur.